


Exhibit 10.9

 

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD

 

MRV COMMUNICATIONS, INC.
2007 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, MRV Communications, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2007 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Non-Qualified Stock Option Award (the “Notice”) an option to purchase
the number of shares of the common stock of the Company set forth in the Notice
(the “Shares”), subject to certain restrictions as outlined below in this Notice
and the additional provisions set forth in the attached Terms and Conditions of
Stock Option Award (collectively, the “Agreement”).  Also enclosed is a copy of
the information statement describing important provisions of the Plan.  Section
references herein refer to the attached Terms and Conditions of Stock Option
Award.

 

Optionee:

 

Date of Grant:

Type of Option: Non-Qualified Stock Option

 

 

Exercise Price per Share: $

Expiration Date:

 

 

Total Number of Shares Granted:

Total Exercise Price: $

 

Vesting Schedule:  All Vest immediately.

 

Exercise After Termination of Service: Termination of Service for any reason:
any non-vested portion of the Option expires immediately;

 

Termination of Service due to death or Disability: vested portion of the Option
is exercisable by the Optionee (or, in the event of the Optionee’s death, the
Optionee’s Beneficiary) for one (1) year after the Optionee’s Termination;

 

Termination of Service for any reason other than death or Disability: vested
portion of the Option is exercisable for a period of thirty (30) days following
the Optionee’s Termination.

 

This Option shall not be exercised after the Expiration Date as provided above,
unless extended under Section 2(a).

 

By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Company’s 2007
Omnibus Incentive Plan and the attached Terms and Conditions.

 

Participant

MRV Communications, Inc.

 

 

 

 

By:

 

 

 

Title:

 

Date:

 

 

Date:

 

 

Non-Qualified Stock Option 

Audit Committee Grants)

Version prepared Dec. 2007

 

1

--------------------------------------------------------------------------------


 


TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION AWARD


 


I.                                         AGREEMENT


 


1.             GRANT OF OPTION.  THE OPTION GRANTED TO THE OPTIONEE AND
DESCRIBED IN THE NOTICE OF GRANT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN, WHICH IS INCORPORATED BY REFERENCE IN ITS ENTIRETY INTO THESE TERMS AND
CONDITIONS OF STOCK OPTION AWARD.


 

The Board of Directors of the Company has authorized and approved the 2007
Omnibus Incentive Plan (the “Plan”), which has been approved by the Company’s
stockholders.  The Board of Directors has approved an award to the Optionee of
an option to purchase a number of shares of the Company’s common stock,
conditioned upon the Optionee’s acceptance of the provisions set forth in the
Notice and these Terms and Conditions within 30 days after the Notice and these
Terms and Conditions are presented to the Optionee for review.  For purposes of
the Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Subsidiary.

 

The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed.  Further, the Company may modify the
Plan and this Award to the extent necessary to fulfill this intent.

 


2.             EXERCISE OF OPTION.


 

(a)           Right to Exercise.  This Option shall be exercisable, in whole or
in part, during its term in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement.  No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.  The Board of Directors may, in its discretion, extend the
applicable exercise period, to the extent permitted under Section 6.03(c) of the
Plan.

 

(b)           Method of Exercise.  The Optionee may exercise the Option by
delivering a written exercise notice in a form approved by the Company (or by
such other method as the Company may establish from time to time and so instruct
the Optionee as to use) (the “Exercise Notice”) which shall state the election
to exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by the Company.  The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Shares exercised consistent with Section
3.  This Option shall be deemed to be exercised upon receipt by the Company of
such fully executed Exercise Notice accompanied by the aggregate Exercise Price.

 


3.             METHOD OF PAYMENT.  IF THE OPTIONEE ELECTS TO EXERCISE THE OPTION
BY SUBMITTING AN EXERCISE NOTICE UNDER SECTION 2(B) OF THIS AGREEMENT, THE
AGGREGATE EXERCISE PRICE (AS WELL AS ANY APPLICABLE WITHHOLDING OR OTHER TAXES)
SHALL BE PAID BY CASH OR CHECK; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS
MAY CONSENT, IN ITS DISCRETION, TO PAYMENT IN ANY OF THE FOLLOWING FORMS, OR A
COMBINATION OF THEM, WHEN SUCH PAYMENT IS MADE CONSISTENT WITH SECTION 6.04 OF
THE PLAN:


 

(a)           cash or check;

 

2

--------------------------------------------------------------------------------


 

(b)           consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan;

 

(c)           surrender of other Shares owned by the Optionee which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares and any applicable withholding, provided, however, that the
Optionee may not transfer any fractional Share in satisfaction of the Exercise
Price; or

 

(d)           any other consideration that the Board of Directors deems
appropriate and in compliance with applicable law.

 


4.             RESTRICTIONS ON EXERCISE.  THIS OPTION MAY NOT BE EXERCISED UNTIL
SUCH TIME THE ISSUANCE OF THE SHARES UPON EXERCISE OR THE METHOD OF PAYMENT OF
CONSIDERATION FOR THOSE SHARES WOULD NOT CONSTITUTE A VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, INCLUDING UNTIL SUCH TIME AS THE SHARES RESERVED
FOR ISSUANCE UNDER THE PLAN HAVE BEEN REGISTERED BY THE COMPANY UNDER THE
SECURITIES ACT, UNLESS THE OPTIONEE PROVIDES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE SECURITIES ACT IS NOT
REQUIRED.


 


5.             NON-TRANSFERABILITY OF OPTION.  THIS OPTION MAY NOT BE
TRANSFERRED IN ANY MANNER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT OR
DISTRIBUTION AND MAY BE EXERCISED DURING THE LIFETIME OF THE OPTIONEE ONLY BY
THE OPTIONEE, AND MAY BE EXERCISED BY THE OPTIONEE’S BENEFICIARY TO THE EXTENT
PROVIDED UNDER THE PLAN FOLLOWING THE DEATH OF THE OPTIONEE; THE TERMS OF THE
PLAN AND THIS OPTION AGREEMENT SHALL BE BINDING UPON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE OPTIONEE.


 


6.             TERM OF OPTION.  THIS OPTION MAY BE EXERCISED ONLY WITHIN THE
TERM SET OUT IN THE NOTICE OF GRANT, AND MAY BE EXERCISED DURING SUCH TERM ONLY
IN ACCORDANCE WITH THE PLAN AND THE TERMS OF THIS OPTION AGREEMENT.


 


7.             WITHHOLDING.


 

(a)           The Board of Directors shall determine the amount of any
withholding or other tax required by law to be withheld or paid by the Company
with respect to any income recognized by the Optionee with respect to the Option
Award.

 

(b)           The Optionee shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.

 

(c)           Subject to any rules prescribed by the Board of Directors, the
Optionee shall have the right to elect to meet any withholding requirement (i)
by having withheld from this Award at the appropriate time that number of whole
shares of common stock whose fair market value is equal to the amount of any
taxes required to be withheld with respect to such Award, (ii) by direct payment
to the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.

 


8.             DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED IN THE
NOTICE AND THESE TERMS AND CONDITIONS SHALL HAVE THE MEANINGS SET FORTH IN THE
PLAN, UNLESS SUCH TERM IS DEFINED IN THE OPTIONEE’S .


 


9.             OPTIONEE REPRESENTATIONS.  THE OPTIONEE HEREBY REPRESENTS TO THE
COMPANY THAT THE OPTIONEE HAS READ AND FULLY UNDERSTANDS THE PROVISIONS OF THE
NOTICE, THESE TERMS AND

 

3

--------------------------------------------------------------------------------


 


CONDITIONS AND THE PLAN AND THE OPTIONEE’S DECISION TO PARTICIPATE IN THE PLAN
IS COMPLETELY VOLUNTARY.  FURTHER, THE OPTIONEE ACKNOWLEDGES THAT THE OPTIONEE
IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE TAX
CONSEQUENCES OF THIS STOCK OPTION AWARD.


 


10.           REGULATORY LIMITATIONS ON EXERCISES.  NOTWITHSTANDING THE OTHER
PROVISIONS OF THIS OPTION AGREEMENT, NO OPTION EXERCISE OR ISSUANCE OF SHARES
PURSUANT TO THIS OPTION AGREEMENT SHALL BE EFFECTIVE IF (I) THE SHARES OF COMMON
STOCK RESERVED UNDER THE PLAN ARE NOT SUBJECT TO AN EFFECTIVE REGISTRATION
STATEMENT AT THE TIME OF SUCH EXERCISE OR ISSUANCE, OR OTHERWISE ELIGIBLE FOR AN
EXEMPTION FROM REGISTRATION, OR (II) THE COMPANY DETERMINES IN GOOD FAITH THAT
SUCH EXERCISE OR ISSUANCE WOULD VIOLATE ANY COMPANY POLICY OR APPLICABLE
SECURITIES OR OTHER LAW OR REGULATION.


 


11.           MISCELLANEOUS.


 


(A)           NOTICES.  ALL NOTICES, REQUESTS, DELIVERIES, PAYMENTS, DEMANDS AND
OTHER COMMUNICATIONS WHICH ARE REQUIRED OR PERMITTED TO BE GIVEN UNDER THESE
TERMS AND CONDITIONS SHALL BE IN WRITING AND SHALL BE EITHER DELIVERED
PERSONALLY OR SENT BY REGISTERED OR CERTIFIED MAIL, OR BY PRIVATE COURIER,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID TO THE PARTIES AT THEIR RESPECTIVE
ADDRESSES SET FORTH HEREIN, OR TO SUCH OTHER ADDRESS AS EITHER SHALL HAVE
SPECIFIED BY NOTICE IN WRITING TO THE OTHER.  NOTICE SHALL BE DEEMED DULY GIVEN
HEREUNDER WHEN DELIVERED OR MAILED AS PROVIDED HEREIN.


 


(B)           WAIVER.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY
PROVISION OF THE NOTICE OR THESE TERMS AND CONDITIONS SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.


 


(C)           ENTIRE AGREEMENT.  THESE TERMS AND CONDITIONS, THE NOTICE AND THE
PLAN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


(D)           BINDING EFFECT; SUCCESSORS.  THESE TERMS AND CONDITIONS SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND TO THE EXTENT
NOT PROHIBITED HEREIN, THEIR RESPECTIVE HEIRS, SUCCESSORS, ASSIGNS AND
REPRESENTATIVES.  NOTHING IN THESE TERMS AND CONDITIONS, EXPRESS OR IMPLIED, IS
INTENDED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES HERETO AND AS PROVIDED
ABOVE, THEIR RESPECTIVE HEIRS, SUCCESSORS, ASSIGNS AND REPRESENTATIVES ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES.


 


(E)           GOVERNING LAW.  THE NOTICE AND THESE TERMS AND CONDITIONS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 


(F)            HEADINGS.  THE HEADINGS CONTAINED HEREIN ARE FOR THE SOLE PURPOSE
OF CONVENIENCE OF REFERENCE, AND SHALL NOT IN ANY WAY LIMIT OR AFFECT THE
MEANING OR INTERPRETATION OF ANY OF THE TERMS OR PROVISIONS OF THESE TERMS AND
CONDITIONS.


 


(G)           CONFLICTS; AMENDMENT.  THE PROVISIONS OF THE PLAN ARE INCORPORATED
IN THESE TERMS AND CONDITIONS IN THEIR ENTIRETY.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THESE TERMS AND CONDITIONS AND THE PLAN, THE
PROVISIONS OF THE PLAN SHALL CONTROL.  THE AGREEMENT MAY BE AMENDED AT ANY TIME
BY WRITTEN AGREEMENT OF THE PARTIES HERETO.

 

4

--------------------------------------------------------------------------------


 


(H)           NO RIGHT TO CONTINUED SERVICE.  NOTHING IN THE NOTICE OR THESE
TERMS AND CONDITIONS SHALL CONFER UPON THE OPTIONEE ANY RIGHT TO CONTINUE IN THE
EMPLOY OR SERVICE OF THE COMPANY.


 


(I)            FURTHER ASSURANCES.  THE OPTIONEE AGREES, UPON DEMAND OF THE
COMPANY OR THE BOARD OF DIRECTORS, TO DO ALL ACTS AND EXECUTE, DELIVER AND
PERFORM ALL ADDITIONAL DOCUMENTS, INSTRUMENTS AND AGREEMENTS WHICH MAY BE
REASONABLY REQUIRED BY THE COMPANY OR THE BOARD OF DIRECTORS, AS THE CASE MAY
BE, TO IMPLEMENT THE PROVISIONS AND PURPOSES OF THE NOTICE AND THESE TERMS AND
CONDITIONS AND THE PLAN.

 

5

--------------------------------------------------------------------------------
